                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PETER BISTRIAN,                                      :
          Plaintiff,                                 :
                                                     :
       v.                                            :      CIVIL ACTION NO. 08-3010
                                                     :
WARDEN TROY LEVI, et al.,                            :
         Defendants.                                 :


                                            ORDER

       AND NOW, this 24th day of March 2020, upon consideration of Plaintiff’s Motion for

Adverse Inference, made orally at trial, and Plaintiff’s Motion to Reopen the Record and for

Further Sanctions [Doc. No. 415], and the responses and replies to both motions, and for the

reasons explained in the accompanying Memorandum Opinion, it is hereby ORDERED as

follows:

   1. Plaintiff’s Motion for Adverse Inference is GRANTED in part and DENIED in part as

       outlined in the accompanying Memorandum Opinion.

   2. Plaintiff’s Motion to Reopen the Record is GRANTED in part as outlined in the

       accompanying Memorandum Opinion, and Exhibits P-303, P-304, P-305, P-306, P-307,

       P-308, P-310, and P-312 are admitted.

   3. To the extent that this limited reopening of the record necessitates an opportunity for

       presentation of further testimony in response, as contemplated in the accompanying

       Memorandum Opinion, the Court hereby directs counsel for the parties to confer as to the

       status of any requested additional presentation of testimony and to report to the Court in

       writing regarding each party’s position and any agreements that can be reached. Based on

       the Court’s rulings on these Motions, the record in the Federal Tort Claims Act trial

       remains open until all evidence has been received by the Court.
4. To the extent that Plaintiff requests further sanctions, including attorneys’ fees, that

   request is DENIED.

   It is so ORDERED.

                                           BY THE COURT:

                                           /s/ Cynthia M. Rufe
                                           ______________________
                                           CYNTHIA M. RUFE, J.
